NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        OCT 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: WILLIAM ROBERT NORRIE,                   No.    16-60074

             Debtor,                            BAP No. 15-1330
______________________________

WILLIAM ROBERT NORRIE,                          MEMORANDUM*

                Appellant,

 v.

KELLY MALLEN; JOHN PULOS,

                Appellees.

                          Appeal from the Ninth Circuit
                           Bankruptcy Appellate Panel
             Kirscher, Kurtz, and Faris, Bankruptcy Judges, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Chapter 7 debtor William Robert Norrie appeals pro se from the Bankruptcy

Appellate Panel’s (“BAP”) judgment affirming the bankruptcy court’s order


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
granting two creditors’ motion to enforce their settlement with the chapter 7

trustee. We have jurisdiction under 28 U.S.C. § 158(d). We review for clear error

the factual finding of whether an appellant is a person aggrieved. Duckor

Spradling & Metzger v. Baum Trust (In re P.R.T.C., Inc.), 177 F.3d 774, 777 (9th

Cir. 1999). We affirm.

      The bankruptcy court properly enforced the trustee’s settlement agreement,

and dismissed Norrie’s motion to set aside a state court judgment, because the

claims raised by Norrie belonged to the chapter 7 bankruptcy estate, and Norrie

accordingly lacked standing to pursue them. See 11 U.S.C. § 323; Moneymaker v.

CoBen (In re Eisen), 31 F.3d 1447, 1451 n.2 (9th Cir. 1994) (chapter 7 trustee is

the representative of the debtor’s estate, and therefore the only party with standing

to administer estate assets like causes of action); Fondiller v. Robertson (In re

Fondiller), 707 F.2d 441, 442-43 (9th Cir. 1983) (debtor carries burden to

“demonstrate that [he] was directly and adversely affected pecuniarily by the order

of the bankruptcy court”).

      We reject as without merit Norrie’s argument on appeal that he has standing

to challenge the bankruptcy court’s order approving the chapter 7 trustee’s

settlement agreement. See Brady v. Andrew (In re Commercial W. Fin. Corp.),

761 F.2d 1329, 1334-35 (9th Cir. 1985) (holding that, provided the appellant was

given proper notice of the bankruptcy court proceeding, “attendance and objection”


                                          2                                     16-60074
are “prerequisites to fulfilling the ‘person aggrieved’ standard”).

      The bankruptcy court did not abuse its discretion in awarding sanctions to

the creditors because the record supports the bankruptcy court’s finding that

Norrie’s motion to set aside the state court judgment was frivolous. See Price v.

Lehtinen (In re Lehtinen), 564 F.3d 1052, 1058 (9th Cir. 2009) (a bankruptcy

court’s imposition of sanctions is reviewed for an abuse of discretion).

      The BAP did not abuse its discretion in awarding sanctions to the creditors

because the record supports the BAP’s finding that Norrie’s appeal from the

bankruptcy court order was frivolous. See Fed. R. Bankr. P. 8020.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or matters raised for the first time on appeal. See Padgett v.

Wright, 587 F.3d 983, 985 n. 2 (9th Cir. 2009).

      Appellees’ request to dismiss this appeal based on the fugitive disentitlement

doctrine, set forth in their answering brief, is denied. See Mastro v. Rigby, 764
F.3d 1090, 1096-97 (9th Cir. 2014) (discussing the fugitive disentitlement

doctrine).

      Appellees’ motion for sanctions (Docket Entry No. 15) is denied.

      Norrie’s requests for independent action under Federal Rule of Bankruptcy

Procedure 60(d) (Docket Entry No. 21 and 22) are denied.

      AFFIRMED.


                                          3                                     16-60074